

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 10.3
 
COMPUTER SCIENCES CORPORATION
 
SEVERANCE PLAN FOR SENIOR MANAGEMENT
 
AND KEY EMPLOYEES
 
 
And Summary Plan Description
 


as Amended and Restated Effective October 28, 2007
 
This Severance Plan (the “Plan”) shall become effective with respect to any
particular Designated Employee (as defined below) as of the date a Senior
Management and Key Employee Severance Agreement, incorporating all or any
portion of the terms hereof, is executed between such Designated Employee and
Computer Sciences Corporation (“CSC” and, together with its subsidiaries, the
“Company”). This document is also intended to constitute the Summary Plan
Description for the Plan.
 
The Plan is amended and restated effective as of October 28, 2007, which
amendment and restatement is intended to reflect the provisions of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”) and the
regulations and other Treasury Department guidance promulgated thereunder, and
shall be interpreted accordingly.
 
1.           Purpose
 
The principal purposes of the Plan are to (i) provide an incentive to the
Designated Employees to remain in the employ of the Company, notwithstanding any
uncertainty and job insecurity which may be created by an actual or prospective
Change of Control, (ii) encourage the Designated Employee’s full attention and
dedication to the Company currently and in the event of any actual or
prospective Change of Control, and (iii) provide an incentive for the Designated
Employees to be objective concerning any potential Change of Control and to
fully support any Change of Control transaction approved by the Board of
Directors.
 
2.           Definitions
 
Certain terms not otherwise defined in this Plan shall have the meanings set
forth in this Section 2.
 
(a)           “CA Control Event” shall mean a Change of Control (as hereinafter
defined), as a consequence of which Computer Associates International, Inc., or
any of its Affiliates or Associates, acquires Control (as such three capitalized
terms are defined in Rule 405, as presently in effect, promulgated under the
Securities Act of 1933, as amended) of CSC.
 
(b)           Compensation.  “Compensation” shall mean the sum of:
 
(i)           the Designated Employee’s annual base salary as in effect
immediately prior to the date the Notice of Termination provided for in Section
3(c) of the Plan is given or in effect immediately prior to the date of the
Change of Control, whichever is greater, and
 
(ii)           the average annual “short-term incentive compensation bonus,” as
defined below, for the Designated Employee, whether pursuant to a then existing
plan of the Company or otherwise, (x) over the three most recent fiscal years
preceding the year in which the Date of Termination occurs for which a
“short-term incentive compensation bonus” was paid or deferred or for which the
amount of “short-term incentive compensation bonus,” if any, was finally
determined; or (y) for a Designated Employee employed by the Company for less
than the three fiscal years to which reference is made in (i), over the most
recent complete fiscal year or years prior to the Date of Termination during
which such Designated Employee was employed and for which a “short-term
incentive compensation bonus” was paid or for which the amount of “short-term
incentive compensation bonus,” if any, was finally determined; or (z) for a
Designated Employee employed by the Company for less than a single complete
fiscal year prior to the year in which the Date of Termination occurs, the
average annual cash “short-term incentive compensation bonus” shall be based on
the target annual bonus for the fiscal year during which the Date of Termination
occurs.  Notwithstanding the foregoing, “short-term incentive compensation
bonuses” determined after the Change of Control are not taken into account in
determining the average annual “short-term incentive compensation bonus” for the
Designated Employee unless the inclusion of all such bonuses increases the
average, in which case all such bonuses are taken into account.
 
(c)           Short-Term Incentive Compensation Bonus. For purposes of this
Plan, a “short-term incentive compensation bonus” shall mean a lump sum cash
amount or other form of payment, including discount stock options, restricted
stock and other payment in kind, whether contingent or fixed, and whether or not
deferred, determined on an annual basis under CSC’s Annual Management Incentive
Plan dated April 2, 1983 or such successor plan or plans as shall be in effect
for the whole or partial fiscal year or years applicable under Section 2(a) of
this Plan.  A discount stock option or restricted stock granted in lieu of a
cash bonus shall be deemed to have the same value as such cash bonus.
 
(d)           Change of Control.  The term “Change of Control” shall have the
same meaning that the term “Change in Control” has in the SERP (as defined in
Section 4, below), as such definition may be amended or modified from time to
time; provided, however, that such amendment or modification shall only be
effective for purposes of this Plan if made prior to the Change of Control to
which such amended or modified definition is sought to be applied.
 
(e)           Designated Employees.  “Designated Employees” shall refer to those
employees of CSC and its subsidiaries (the entity directly employing a
Designated Employee shall be referred to herein, with respect to such Designated
Employee, as the “Employer”) who are parties to agreements with CSC
substantially in the form of Exhibit A (with respect to employees in Group A,
Group B or Group C) or Exhibit B (with respect to employees in Group D) attached
hereto (with such changes as may be approved by the Board of Directors or the
Compensation Committee or other duly authorized committee thereof),
incorporating the terms and provisions of this Plan.  Each such agreement shall
indicate whether the particular Designated Employee is in one or more of Group
A, Group B, Group C or Group D, or such other Group as may hereafter be duly
defined by amendment of this Plan.
 
(f)           Good Reason.  A Designated Employee’s termination of employment
with the Company shall be deemed for “Good Reason” if it occurs within six
months of any of the following without the Designated Employee’s express written
consent:
 
(i)           A substantial change in the nature, or diminution in the status,
of the Designated Employee’s duties or position from those in effect immediately
prior to the Change of Control;
 
(ii)           A reduction by the Company in the Designated Employee’s annual
base salary as in effect on the date of a Change of Control or as in effect
thereafter if such compensation has been increased and such increase was
approved prior to the Change of Control;
 
(iii)           A reduction by the Company in the overall value of benefits
provided to the Designated Employee, as in effect on the date of a Change of
Control or as in effect thereafter if such benefits have been increased and such
increase was approved prior to the Change of Control.  As used herein,
“benefits” shall include all profit sharing, retirement, pension, health,
medical, dental, disability, insurance, automobile, and similar benefits;
 
(iv)           A failure to continue in effect any stock option or other
equity-based or non-equity based incentive compensation plan in effect
immediately prior to the Change of Control, or a reduction in the Designated
Employee’s participation in any such plan, unless the Designated Employee is
afforded the opportunity to participate in an alternative incentive compensation
plan of reasonably equivalent value;
 
(v)           A failure to provide the Designated Employee the same number of
paid vacation days per year available to him or her prior to the Change of
Control, or any material reduction or the elimination of any material benefit or
perquisite enjoyed by the Designated Employee immediately prior to the Change of
Control;
 
(vi)           Relocation of the Designated Employee’s principal place of
employment to any place more than 35 miles from the Designated Employee’s
previous principal place of employment;
 
(vii)                      Any material breach by CSC of any provision of the
Plan or of any agreement entered into pursuant to the Plan or any stock option
or restricted stock agreement;
 
(viii)                      Conduct by the Company, against the Designated
Employee’s volition, that would cause the Designated Employee to commit
fraudulent acts or would expose the Designated Employee to criminal liability;
or
 
(ix)           Any failure by the Company to obtain the assumption of the Plan
or any agreement entered into pursuant to the Plan by any successor or assign of
CSC;
 
provided that for purposes of clauses (ii) through (v) above, “Good Reason”
shall not exist (A) if the aggregate value of all salary, benefits, incentive
compensation arrangements, perquisites and other compensation is reasonably
equivalent to the aggregate value of salary, benefits, incentive compensation
arrangements, perquisites and other compensation as in effect immediately prior
to the Change of Control, or as in effect thereafter if the aggregate value of
such items has been increased and such increase was approved prior to the Change
of Control, or (B) if the reduction in aggregate value is due to reduced
performance by the Company, the business unit of the Company for which the
Designated Employee is responsible, or the Designated Employee, in each case
applying standards reasonably equivalent to those utilized by the Company prior
to the Change of Control.
 
(g)           Cause.  For purposes of this Plan and any agreements entered into
pursuant to the Plan only, Cause shall mean:
 
(i)           fraud, misappropriation, embezzlement or other act of material
misconduct against the Company or any of its affiliates;
 
(ii)           conviction of a felony involving a crime of moral turpitude;
 
(iii)           willful and knowing violation of any rules or regulations of any
governmental or regulatory body material to the business of the Company; or
 
(iv)           substantial and willful failure to render services in accordance
with the terms of this Agreement (other than as a result of illness, accident or
other physical or mental incapacity), provided that (A) a demand for performance
of services has been delivered to the Designated Employee in writing by or on
behalf of the board of directors of the Employer at least 60 days prior to
termination identifying the manner in which such board of directors believes
that the Designated Employee has failed to perform and (B) the Designated
Employee has thereafter failed to remedy such failure to perform.
 
3.           Termination Following Change of Control
 
(a)           Termination of Employment.
 
(i)           In the event a Designated Employee in Group A, Group B or Group C,
following the date of a Change of Control, either (A) has a voluntary employment
termination for Good Reason within twenty-four (24) full calendar months
following such Change of Control, (B) has a voluntary termination of employment
with or without Good Reason more than twelve (12) full calendar months after,
but within thirteen (13) full calendar months following, such Change of Control,
or (C) has an involuntary employment termination for any reason other than for
Cause within thirty-six full calendar months following such Change of Control,
such Designated Employee shall be entitled to receive following such employment
termination such payments and benefits hereunder as such Designated Employee
shall be entitled to receive upon such employment termination in accordance with
Sections 2(e) and 5 of this Plan.
 
(ii)           In the event a Designated Employee in Group D, following the date
of a CA Control Event, either (A) has a voluntary employment termination for
Good Reason within twenty-four (24) full calendar months following such CA
Control Event or (B) has an involuntary employment termination for any reason
other than for Cause within thirty-six full calendar months following such CA
Control Event, such Designated Employee shall be entitled to receive following
such employment termination such payments and benefits hereunder as such
Designated Employee shall be entitled to receive upon such employment
termination in accordance with Sections 2(e) and 5 of this Plan.
 
(iii)           Notwithstanding any other provision of this Plan, no payments
shall be made under or measured by this Plan in the event that the Designated
Employee’s employment is terminated by his Disability or by his death or for
Cause.
 
(b)           Disability.  If, as a result of the Designated Employee’s
incapacity due to physical or mental illness, accident or other incapacity (as
determined by the board of directors of the applicable Employer in good faith,
after consideration of such medical opinion and advice as may be available to
such board from medical doctors selected by the Designated Employee or by such
board or both separately or jointly), the Designated Employee shall have been
absent from his duties with the Employer on a full-time basis for six
consecutive months and, within 30 days after written Notice of Termination
thereafter given by the Employer, the Designated Employee shall not have
returned to the full-time performance of the Designated Employee’s duties, the
Employer may, to the extent permitted by applicable law, terminate the
Designated Employee’s employment for “Disability”.
 
(c)           Notice of Termination.  Any purported termination of the
Designated Employee’s employment by the Designated Employee’s Employer or the
Designated Employee hereunder shall be communicated by a Notice of Termination
to the other party in accordance with the terms of the agreement entered into
pursuant to the Plan.  For purposes of the Plan and any agreement entered into
pursuant hereto, a “Notice of Termination” shall mean a written notice which
shall indicate those specific termination provisions in the Plan applicable to
the termination and which sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for application of the provisions so
indicated.
 
(d)           Date of Termination.  “Date of Termination” shall mean (i) if the
Designated Employee is terminated by the Employer for Disability, thirty (30)
days after Notice of Termination is given to the Designated Employee (provided
that the Designated Employee shall not have returned to the performance of the
Designated Employee’s duties on a full-time basis during such thirty (30) day
period) or (ii) if the Designated Employee’s employment is terminated by the
Employer for any other reason or by the Designated Employee, the date on which a
Notice of Termination is given.
 
4.           Funding of CSC SERP Obligations Upon Change Of Control
 
Upon the occurrence of a Change of Control, CSC shall fund that portion, if any,
of the obligations of CSC to each Designated Employee, under any supplemental
executive retirement plan or excess benefit plan (each a “SERP” and
collectively, the “SERPs”) of CSC that may then cover such Designated Employee,
that is not then irrevocably funded by establishing and irrevocably funding a
trust for the benefit of the Designated Employee.  Such trust shall be a grantor
trust described in Section 671 of the Code.  The trust shall provide for
distribution of amounts to Designated Employee in order to pay taxes, if any,
that become due prior to payment of supplemental pension benefit amounts
pursuant to the trust.  The amount of such fund shall equal the then present
value of the supplemental pension obligation due as determined by a nationally
recognized firm qualified to provide actuarial services which has not rendered
services to CSC during the two years preceding such determination. The actuary
shall be selected by CSC, subject to approval by the Designated Employee (which
approval shall not unreasonably be withheld), and paid by CSC.  The
establishment and funding of such trust shall not affect the obligation of CSC
to provide supplemental pension payments under the terms of the applicable SERP.
 
5.           Severance Compensation upon Termination of Employment
 
If the employment with the Company of a Designated Employee in Group A, Group B
or Group C shall be terminated following a Change of Control as set forth in
Section 3 of the Plan, or the employment with the Company of a Designated
Employee in Group D shall be terminated following a CA Control Event as set
forth in Section 3 of the Plan, then CSC shall cause each Employer to pay and
provide as follows to such Designated Employee:
 
(a)           For a Designated Employee in Group A or Group B, upon voluntary
termination for Good Reason within twenty-four (24) full calendar months
following a Change of Control, or upon involuntary employment termination for
any reason other than for Cause within thirty-six (36) full calendar months
following such Change of Control, the Employer shall:
 
(i)           Pay to the Designated Employee as severance pay in a lump sum, in
cash, on or before the tenth business day following the Date of Termination, an
amount equal to the multiple specified on Exhibit C and made applicable to such
Designated Employee by this Plan and such Designated Employee’s agreement
hereunder, multiplied by the Designated Employee’s Compensation; and
 
(ii)           Provide the Designated Employee, for the number of years
calculated for such Designated Employee pursuant to Section 5(a)(i) of this Plan
(or such shorter period as the Designated Employee may elect) with disability,
health, life and accidental death and dismemberment benefits substantially
similar to those benefits which the Designated Employee is receiving immediately
prior to the Change of Control or, if greater, immediately prior to the Notice
of Termination (followed by the period of COBRA continuation if COBRA benefits
are elected by the Designated Employee at such Designated Employee’s
expense).  Benefits otherwise receivable by the Designated Employee pursuant to
this Section 5(a)(ii) shall be reduced to the extent comparable benefits are
actually received by the Designated Employee during such period as the result of
his or her employment with another person.
 
(b)           For a Designated Employee in Group C:
 
A Designated Employee in Group C shall receive severance pay under Section
5(a)(i) and the benefits under Section 5(a)(ii) as shown on Exhibit C in the
circumstance of voluntary termination with or without Good Reason more than
twelve (12) full calendar months after, but within thirteen (13) full calendar
months following, a Change of Control, as such Designated Employee’s exclusive
entitlement to payment and benefits in such circumstance under this Plan.
 
(c)           For a Designated Employee in Group D, upon voluntary termination
for Good Reason within twenty-four (24) full calendar months following a CA
Control Event, or upon involuntary employment termination for any reason other
than for Cause within thirty-six (36) full calendar months following such CA
Control Event, the Employer shall:
 
(i)           Pay to the Designated Employee as severance pay in a lump sum, in
cash, on or before the tenth business day following the Date of Termination, an
amount equal to the multiple specified on Exhibit C and made applicable to such
Designated Employee by this Plan and such Designated Employee’s agreement
hereunder, multiplied by the Designated Employee’s Compensation; and
 
(ii)           Provide the Designated Employee, for the number of years
calculated for such Designated Employee pursuant to Section 5(c)(i) of this Plan
(or such shorter period as the Designated Employee may elect) with disability,
health, life and accidental death and dismemberment benefits substantially
similar to those benefits which the Designated Employee is receiving immediately
prior to the CA Control Event or, if greater, immediately prior to the Notice of
Termination (followed by the period of COBRA continuation if COBRA benefits are
elected by the Designated Employee at such Designated Employee’s
expense).  Benefits otherwise receivable by the Designated Employee pursuant to
this Section 5(c)(ii) shall be reduced to the extent comparable benefits are
actually received by the Designated Employee during such period as the result of
his or her employment with another person.
 
6.           Certain Further Payments By the Employer
 
CSC shall be obligated to cause each Employer to make certain further payments
or contributions to or for the benefit of the Designated Employees as set forth
in this Section 6.  With respect to a Designated Employee in Group A, Group B or
Group C, such obligations of the Employer shall arise upon a Change of
Control.  With respect to a Designated Employee in Group D, such obligations of
the Employer shall arise upon a CA Control Event.
 
(a)           Tax Reimbursement Payment.  In the event that any amount or
benefit that may be paid, distributed or otherwise provided to the
Designated  Employee by the Company or any affiliated company, whether pursuant
to this Plan or otherwise (collectively, the “Covered Payments”), is or may
become subject to the tax imposed under Section 4999 of the Code (the “Excise
Tax”) or any similar tax that may hereafter be imposed, the Employer shall
either pay to the Designated Employee or irrevocably contribute for the benefit
of the Designated Employee to a trust conforming with the requirements of
Section 4 above (and may be part of that trust) established by the Employer
prior to the Change of Control giving rise to the Excise Tax, at the time
specified in Section 6(e) below, the Tax Reimbursement Payment (as defined
below).  The Tax Reimbursement Payment is defined as an amount, which when
reduced by any Excise Tax on the Covered Payments and any Federal, state and
local income taxes, employment and excise taxes (including the Excise Tax) on
the Tax Reimbursement Payment (but without reduction for any Federal, state or
local income or employment taxes on such Covered Payments), shall be equal to
the product of any deductions disallowed for Federal, state or local income tax
purposes because of the inclusion of the Tax Reimbursement Payment in Designated
Employee’s adjusted gross income and the highest applicable marginal rate of
Federal, state and local income taxation, respectively, for the calendar year in
which the Tax Reimbursement Payment is to be made.
 
(b)           Determining Excise Tax.  For purposes of determining whether any
of the Covered Payments shall be subject to the Excise Tax and the amount of
such Excise Tax:
 
(i)           such Covered Payments shall be treated as “parachute payments”
within the meaning of Section 280G of the Code, and all “parachute payments” in
excess of the “base amount” (as defined under Section 280G(b)(3) of the Code)
shall be treated as subject to the Excise Tax, unless, and except to the extent
that, in the opinion of the “Accountants” (as defined below), such Covered
Payments (in whole or in part) either do not constitute “parachute payments” or
represent reasonable compensation for services actually rendered (within the
meaning of Section 280G(b)(4) of the Code) in excess of the “base amount,” or
such “parachute payments” are otherwise not subject to such Excise Tax, and
 
(ii)           the value of any non-cash benefits or any deferred payment or
benefit shall be determined by the Accountants in accordance with the principles
of Section 280G of the Code.
 
For the purposes of this Section 6 the “Accountants” shall mean CSC’s
independent certified public accountants serving immediately prior to the Change
of Control.  In the event that such Accountants decline to serve as the
Accountants for purposes of this Section 6 or are serving as accountant or
auditor for the individual, entity or group effecting the Change of Control, the
Designated Employee shall appoint another nationally recognized public
accounting firm to make the determinations required hereunder (which accounting
firm shall then be referred to as the Accountants hereunder).  All fees and
expenses of the Accountants in connection with matters relating to this
Section 6 shall be paid by CSC.
 
(c)           Applicable Tax Rates and Deductions.  For purposes of determining
the amount of the Tax Reimbursement Payment, the Designated  Employee shall be
deemed:
 
(i)           to pay Federal income taxes at the highest applicable marginal
rate of Federal income taxation for the calendar year in which the Tax
Reimbursement Payment is to be made;  and
 
(ii)           to pay any applicable state and local income taxes at the highest
applicable marginal rate of taxation for the calendar year in which the Tax
Reimbursement Payment is to be made, net of the maximum reduction in Federal
income taxes which could be obtained from the deduction of such state or local
taxes if paid in such year (determined without regard to limitations on
deductions based upon the amount of the Designated Employee’s adjusted gross
income.)
 
(d)           Subsequent Events.
 
(i)           In the event that the Excise Tax is subsequently determined by the
Accountants to be less than the amount taken into account hereunder in
calculating the Tax Reimbursement Payment made, the Designated Employee shall
repay to the Employer, at the time that the amount of such reduction in the
Excise Tax is finally determined, the portion of such prior Tax Reimbursement
Payment that has been paid to the Designated Employee or to Federal, state or
local tax authorities on the Designated Employee’s behalf and that would not
have been paid if such Excise Tax had been applied in initially calculating such
Tax Reimbursement Payment, plus interest on the amount of such repayment at the
rate provided in Section 1274(b)(2)(B) of the Code.  Notwithstanding the
foregoing, in the event any portion of the Tax Reimbursement Payment to be
refunded to the Employer has been paid to any Federal, state or local tax
authority, repayment thereof shall not be required until actual refund or credit
of such portion has been made to the Designated Employee, and interest payable
to the Employer shall not exceed interest received or credited to the Designated
Employee by such tax authority for the period it held such portion.
 
(ii)           In the event that the Excise Tax is later determined by the
Accountants to exceed the amount taken into account hereunder at the time the
Tax Reimbursement Payment is made (including, but not limited to, by reason of
any payment the existence or amount of which cannot be determined at the time of
the Tax Reimbursement Payment), the Employer shall make an additional Tax
Reimbursement Payment in respect of such excess which Tax Reimbursement Payment
shall include any interest or penalty (any such payment in respect of interest
or penalty to be subject to the gross-up principles set forth in this Section 6)
payable with respect to such excess, at the time that the amount of such excess
is finally determined.  For purposes of this Section 6(d)(ii), if a final
determination as to the Excise Tax applicable to a Covered Payment is made by
the Internal Revenue Service, or a court with jurisdiction, such determination
shall be deemed to be determined by the Accountants.
 
(iii)           In the event it is later determined by the Accountants that
Designated Employee owes additional Federal, state or local income or employment
taxes with respect to any Tax Reimbursement Payment, the Employer shall promptly
pay him the difference between (A) the Tax Reimbursement Payment determined
based on the Federal, state and local income and employment taxes due in respect
of the Tax Reimbursement Payment as so determined by the Accountants and (B) the
Tax Reimbursement Payment that had been previously paid to him or for his
benefit.  For purposes of this Section 6(d)(iii), determination by the
Accountants shall include a final determination by the Internal Revenue Service,
a state or local government or tax agency or a court with jurisdiction.
 
(e)           Date of Payment.  The portion of the Tax Reimbursement Payment
attributable to a Covered Payment shall be paid to the Designated Employee or
remitted to the appropriate tax authority or irrevocably contributed for the
benefit of the Designated Employee to a trust as described in Section 4 above
within ten (10) business days following the payment, distribution or other
provision of the Covered Payment.  If the amount of such Tax Reimbursement
Payment (or portion thereof) cannot be finally determined on or before the date
on which payment, distribution or provision is due, the Employer shall either
pay to the Designated Employee or contribute for the benefit of the Designated
Employee to the trust described in the preceding sentence, an amount estimated
in good faith by the Accountants to be the minimum amount of such Tax
Reimbursement Payment and shall pay the remainder of such Tax Reimbursement
Payment (which Tax Reimbursement Payment shall include interest at the rate
provided in Section 1274(b)(2)(B) of the Code) as soon as the amount thereof can
be determined, but in no event later than forty-five (45) calendar days after
payment, distribution or other provision of the related Covered Payment.  In the
event that the amount of the estimated Tax Reimbursement Payment exceeds the
amount subsequently determined to have been due, such excess shall be repaid or
refunded pursuant to the provisions of Section 6(d)(i) above.
 
(f)           The establishment and funding of the trust described in Section 4
above shall not affect the obligations of CSC to cause the Employer to provide
the benefits subject to this Section 6.
 
7.           Dispute Resolution;  Claims Procedure;  Arbitration
 
(a)  
Claims Procedure.

 
(i)           Benefits will be provided to each Designated Employee as specified
in this Plan.  If a Designated Employee believes that he has not been provided
with benefits due under the Plan, then the Designated Employee may elect the
arbitration procedure in Section 7(b) of this Plan, or alternatively, the
Designated Employee (who is hereafter referred to as the “Claimant”) has the
right to make a written claim for benefits under the Plan.  Written claims for
severance pay benefits shall be governed by the following procedures; any
written claims for health or welfare benefits shall be governed by the claims
procedures of the applicable health or welfare plan. If such a written claim is
made, and the Administrator wholly or partially denies the claim, the
Administrator shall provide the Claimant with written notice of such denial,
setting forth, in a manner calculated to be understood by the Claimant:
 
(A)  the specific reason or reasons for such denial;
 
(B)  specific reference to pertinent Plan provisions on which the denial is
based;
 
(C)  a description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation of why such material or
information is necessary; and
 
(D)  an explanation of the Plan’s claims review procedure and time limits
applicable to those procedures, including a statement of the Claimant’s right to
bring a civil action under ERISA Section 502(a) if the claim is denied on
appeal.
 
(ii)           The written notice of any claim denial pursuant to
Section 7.11(a)(i) shall be given not later than thirty (30) days after receipt
of the claim by the Administrator, unless the Administrator determines that
special circumstances require an extension of time for processing the claim, in
which event:
 
(A)  written notice of the extension shall be given by the Administrator to the
Claimant prior to thirty (30) days after receipt of the claim;
 
(B)  the extension shall not exceed a period of thirty (30) days from the end of
the initial thirty (30) day period for giving notice of a claim denial; and
 
(C)  the extension notice shall indicate (1) the special circumstances requiring
an extension of time and (2) the date by which the Administrator expects to
render the benefit determination.
 
(iii)           The decision of the Administrator shall be final unless the
Claimant, within sixty (60) days after receipt of notice of the claims denial
from the Administrator, submits a written request to the Board of Directors of
CSC, or its delegate, for an appeal of the denial.  During that sixty (60) day
period, the Claimant shall be provided, upon request and free of charge,
reasonable access to, and copies of, all documents, records and other
information relevant  to the claim for benefits.  The Claimant shall be provided
the opportunity to submit written comments, documents, records, and other
information relating to the claim for benefits as part of the Claimant’s
appeal.  The Claimant may act in these matters individually, or through his or
her authorized representative.
 
(iv)           After receiving the written appeal, if the Board of Directors of
CSC, or its delegate, shall issue a written decision notifying the Claimant of
its decision on review, not later than thirty (30) days after receipt of the
written appeal, unless the Board of Directors of CSC or its delegate determines
that special circumstances require an extension of time for reviewing the
appeal, in which event:
 
(A)           written notice of the extension shall be given by the Board of
Directors of CSC or its delegate prior to thirty (30) days after receipt of the
written appeal;
 
(B)           the extension shall not exceed a period of thirty (30) days from
the end of the initial thirty (30) day review period; and
 
(C)           the extension notice shall indicate (1) the special circumstances
requiring an extension of time and (2) the date by which the Board of Directors
of CSC or its delegate expects to render the appeal decision.
 
The period of time within which a benefit determination on review is required to
be made shall begin at the time an appeal is received by the Board of Directors
of CSC or its delegate, without regard to whether all the information necessary
to make a benefit determination on review accompanies the filing of the
appeal.  If the period of time for reviewing the appeal is extended as permitted
above, due to a claimant’s failure to submit information necessary to decide the
claim on appeal, then the period for making the benefit determination on review
shall be tolled from the date on which the notification of the extension is sent
to the claimant until the date on which the claimant responds to the request for
additional information.
 
(v)           In conducting the review on appeal, the Board of Directors of CSC
or its delegate shall take into account all comments, documents, records, and
other information submitted by the claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination.  If the Board of Directors of CSC or its delegate upholds
the denial, the written notice of decision from the Board of Directors of CSC or
its delegate shall set forth, in a manner calculated to be understood by the
Claimant:
 
(A)  the specific reason or reasons for the denial;
 
(B)  specific reference to pertinent Plan provisions on which the denial is
based;
 
(C)  a statement that the Claimant is entitled to be receive, upon request and
free of charge, reasonable access to , and copies of, all documents, records and
other information relevant  to the claim for benefits; and
 
(D)  a statement of the Claimant’s right to bring a civil action under ERISA
502(a).
 
(vi)           If the Plan or any of its representatives fail to follow any of
the above claims procedures, the Claimant shall be deemed to have duly exhausted
the administrative remedies available under the plan and shall be entitled to
pursue any available remedies under ERISA Section 502(a), including but not
limited to the filing of an action for immediate declaratory relief regarding
benefits due under the Plan.
 
(vii)                      If the Board of Directors of CSC or its delegate
upholds the denial on review of a severance pay claim, or if a health or welfare
benefit claim is denied on review under the applicable health or welfare plan
and/or the administrative remedies thereunder have been exhausted, then the
Claimant shall have the right to bring a civil action under ERISA Section 502(a)
or, alternatively, the Claimant may invoke the arbitration provisions of Section
7(b) of this Plan.
 
(b)           Arbitration
 
(i)           In the event of any dispute between the parties concerning the
validity, interpretation, enforcement or breach of this Plan or any agreement
issued hereunder or in any way related to any termination of the Designated
Employee’s employment (including any claims involving any officers, managers,
directors, employees, shareholders or agents of the Company) excepting only any
rights the parties may have to seek injunctive relief, the dispute shall, to the
maximum extent permitted by applicable law, be resolved by final and binding
arbitration administered by JAMS/Endispute in Los Angeles, California in
accordance with the then existing JAMS/Endispute Arbitration Rules and
Procedures for Employment Disputes.  Resolution by arbitration, either in lieu
of or after exhausting the procedures of Section 7(a) of this Plan, shall be at
the election of the Designated Employee with respect to any claim to which
Section 7(a) shall apply.  In the event of such an arbitration proceeding, the
parties shall select a mutually acceptable neutral arbitrator from among the
JAMS/Endispute panel of arbitrators.  In the event the parties cannot agree on
an arbitrator, the Administrator of JAMS/Endispute shall appoint an
arbitrator.  Neither party nor the arbitrator shall disclose the existence,
content, or results of any arbitration hereunder without the prior written
consent of all parties, except as may be compelled by court order.  Except as
provided herein, the Federal Arbitration Act shall govern the interpretation and
enforcement of such arbitration and all proceedings.  The arbitrator shall apply
the substantive law (and the law of remedies, if applicable) of the State of
California, or Federal law, or both, as applicable and the arbitrator is without
jurisdiction to apply any different substantive law.  The arbitrator shall have
the authority to entertain a motion to dismiss and/or a motion for summary
judgment by any party and shall apply the standards governing such motions under
the Federal Rules of Civil Procedure.  The arbitrator shall render an award and
a written, reasoned opinion in support thereof.  Judgment upon the award may be
entered in any court having jurisdiction thereof.  The parties intend this
arbitration provision to be valid, enforceable, irrevocable and construed as
broadly as possible.  Pending the resolution of any dispute between the parties,
CSC shall cause the Employer to continue prompt payment of all amounts due the
Designated Employee under this Agreement and prompt provision of all benefits to
which the Designated Employee is otherwise entitled.
 
(ii)           Costs of arbitration, including reasonable attorney fees and
costs and the reasonable fees and costs of any experts incurred by the
Designated Employee, shall be borne and paid by CSC if the Designated Employee
prevails on any portion of his claims.  Such fees and costs shall be paid by CSC
in advance of the final disposition of such claims, as such fees are incurred,
upon receipt of an undertaking by the Designated Employee to repay such amounts
if it is ultimately determined that he did not prevail on any portion of his
claims.  Not later than the occurrence of a Change of Control, CSC shall deposit
not less than $5 million in a grantor trust, as described in Section 671 of the
Code, which shall provide for distribution of amounts to Designated Employees in
fulfillment of CSC’s obligations to pay their fees and costs as provided in the
preceding sentence.  The funding of such trust shall be maintained at not less
than $5 million by further deposits by CSC as such payments of fees and costs
are made by the trustee or trustees of the trust.  The arbitrator shall make
such interim awards respecting the funding of the trust and payment of the fees
and costs as shall be necessary and appropriate to assure the prompt, regular
interim payment of fees and costs as provided in this Section
7(b)(ii).  Judgments upon any such interim awards may be entered in any court
having jurisdiction thereof.  Such trust by its terms shall be irrevocable but
shall terminate upon the later of (x) the expiration of three years following a
Change of Control or (y) the disposition of all then pending claims under the
Plan by final arbitration award and final judgment, all time for appeals having
expired, in any judicial proceedings respecting any such claims.  Immediately
after termination of the trust, any funds remaining in the trust and accumulated
interest thereon shall revert to CSC.
 
(iii)           Notwithstanding the foregoing provisions of this Section 7, the
Designated Employee and the Company agree that the Designated Employee or the
Company may seek and obtain otherwise available injunctive relief in Court for
any violation of obligations concerning confidential information or trade
secrets that cannot adequately be remedied at law or in arbitration.
 
8.           Mitigation of Damages; Effect of Plan
 
(a)           The Designated Employee shall not be required to mitigate damages
or the amount of any payment provided for under the Plan by seeking other
employment or otherwise, nor shall the amount of any payment provided for under
the Plan, including without limitation Section 5 of the Plan, be reduced by any
compensation earned by the Designated Employee as a result of employment by
another employer or by retirement benefits after the Date of Termination, or
otherwise except as expressly provided herein.
 
(b)           Except as provided in Section 10, the provisions of the Plan, and
any payment provided for hereunder, shall not reduce any amounts otherwise
payable, or in any way diminish the Designated Employee’s existing rights, or
rights which would accrue solely as a result of the passage of time, under any
benefit plan, employment agreement or other contract, plan or arrangement.
 
9.           Term; Amendments; No Effect On Employment Prior To Change Of
Control
 
(a)           This Plan shall have an initial term of two years, which shall be
automatically extended by one year beginning on the first anniversary of the
date of adoption of this Plan and on each anniversary thereafter.  This Plan
with respect to all Designated Employees or any particular Designated Employee
may be terminated or amended by the Board of Directors of CSC or by its
Compensation Committee or any other duly authorized Committee thereof; provided
that a termination or any amendment that reduces the benefits to the Designated
Employee provided hereunder or otherwise adversely affects the rights of the
Designated Employee, without the Designated Employee’s prior written consent:
(i) may only be approved after the completion of the initial two year term and
prior to a Change of Control, and (ii) may not be effected prior to the
provision of 24 months’ advance notice thereof to the Designated
Employee.  Termination or amendment of this Plan shall not affect any obligation
of CSC under this Plan which has accrued and is unpaid as of the effective date
of the termination or amendment.  Notwithstanding the foregoing, CSC may change
the definition of “Change of Control” as provided in Section  2(d), above,
subject to the limitations therein stated.
 
(b)           Notwithstanding anything herein or in any agreement entered into
pursuant to the Plan to the contrary, the Board of Directors of CSC or the
Compensation Committee thereof may amend the Plan (which amendment shall be
effective upon its adoption or at such other time designated by the Board of
Directors or Compensation Committee, as applicable) at any time prior to a
Change in Control as may be necessary, upon the advice of CSC’s counsel, to
avoid the imposition of the additional tax under Section 409A(a)(1)(B) of the
Code; provided, however, that any such amendment shall be implemented in such a
manner as to preserve, to the greatest extent possible, the terms and conditions
of the Plan as in existence immediately prior to any such amendment.
 
(c)           Nothing in this Plan or any agreement entered into pursuant to
this Plan shall confer upon the Designated Employee any right to continue in the
employ of the Company prior to (or, subject to the terms of this Plan,
following) a Change of Control or shall interfere with or restrict in any way
the rights of the Employer, which are hereby expressly reserved except as may
otherwise be provided under any other written agreement between the Designated
Employee and the Employer, to discharge the Designated Employee at any time
prior to (or, subject to the terms of the Plan, following) the date of a Change
of Control for any reason whatsoever, with or without cause.  The Designated
Employee and CSC, on behalf of each Employer, acknowledge that, except as may
otherwise be provided under any other written agreement between the Designated
Employee and such Employer, the employment of the Designated Employee by the
Employer is “at will,” and if, prior to a Change Of Control, the Designated
Employee’s employment with the Employer terminates for any reason or for no
reason, then the Designated Employee shall have no further rights under this
Plan.
 
(d)           The Employer may withhold from any amounts payable under this Plan
such Federal, state, local or other taxes as shall be required to be withheld
pursuant to any applicable law or regulation.
 
(e)           The Designated Employee’s or CSC’s failure to insist upon strict
compliance with any provision hereof or the failure to assert any right the
Designated Employee or CSC may have hereunder, including, without limitation,
the right of the Designated Employee to terminate employment for Good Reason, as
defined herein, shall not be deemed to be a waiver of such provision or right or
any other provision or right under this Plan.
 
10.           Effect Of Other Agreements
 
Notwithstanding anything to the contrary provided in this Plan, (i) any amounts
payable to a Designated Employee pursuant to Section 5 of the Plan shall be
reduced by any amounts actually paid to such Designated Employee following a
termination of employment either pursuant to applicable law or under any
contract between the Designated Employee and the Company, in either case that
provides for or requires the payment of compensation or severance benefits
following a termination of employment and (ii) any benefits that may be provided
to a Designated Employee for three years or another period following a
termination of employment pursuant to Section 5 of the Plan shall be reduced to
the extent that substantially identical benefits are actually received by the
Designated Employee during such three year or other period under an existing
severance agreement or requirement.  It is expressly understood, however, that
no amounts payable hereunder shall be reduced by amounts payable under the
Company’s pension or deferred compensation plans or SERPs (as defined in Section
4, above) or by amounts payable as accrued vacation or because of the
acceleration of the benefits under CSC’s stock option and restricted stock
plans.
 
11.           Effect Of Section 409A of the Code
 
Notwithstanding anything to the contrary in this Plan, if, upon the advice of
its counsel, CSC determines that any payments or benefits to be provided to a
Designated Employee who is a “specified employee” (as such term is defined under
Section 409A of the Code and the regulations and other Treasury Department
guidance promulgated thereunder (collectively, “Section 409A”)) of an Employer
(a “Specified Employee”) by CSC or the Employer pursuant to Sections 5 or 6 of
this Plan are or may become subject to the additional tax under
Section 409A(a)(1)(B) or any other taxes or penalties imposed under Section 409A
(“409A Taxes”) as applicable at the time such payments and benefits are
otherwise required under this Plan, then:
 
(a)           (i) such payments shall be delayed until the date that is the
earlier of six months after date of the Specified Employee’s “separation from
service” (as such term is defined under Section 409A) with the Company or the
date of the Specified Employee’s death, or such shorter period that, in the
opinion of such counsel, is sufficient to avoid the imposition of 409A Taxes
(the “Payments Delay Period”), and (ii) such payments shall be increased by an
amount equal to interest on such payments for the Payments Delay Period at a
rate equal to the 120-month rolling average yield to maturity of the index
called the “Merrill Lynch U.S. Corporates, A Rated, 15+ Years Index” as of
December 31 of the year preceding the year in which the Payments Delay Period
commences, compounded annually (the “Interest Rate”);
 
(b)           (i) with respect to the provision of such benefits, for a period
of six months following date of the Specified Employee’s “separation from
service” (as such term is defined under Section 409A) with the Company, or such
shorter period, that, in the opinion of such counsel, is sufficient to avoid the
imposition of 409A Taxes (the “Benefits Delay Period”), the Specified Employee
shall be responsible for the full cost of providing such benefits, and (ii) on
the first day following the Benefits Delay Period, the Employer shall reimburse
the Specified Employee for the costs of providing such benefits imposed on the
Specified Employee during the Benefits Delay Period, plus interest accrued at
the Interest Rate; and
 
(c)           The applicable Employer shall fund any payments to a Specified
Employee that are to be delayed as a result of the imposition of a Payment Delay
Period (including the interest to be paid with respect to such delayed payments)
and/or any payments that are expected to be paid to a Specified Employee as a
result of the imposition of a Benefits Delay Period (including any interest to
be paid with respect thereto) (collectively, the “Delayed Payments”) by
establishing and irrevocably funding a trust for the benefit of the applicable
Specified Employee.  Such trust shall be a grantor trust described in Section
671 of the Code and intended not to cause tax to be incurred by the Specified
Employee until amounts are paid out from the trust to the Specified
Employee.  The trust shall provide for distribution of amounts to the Specified
Employee in order to pay taxes, if any, that become due on the amounts as to
which payment is being delayed during the Payment Delay Period pursuant to this
Section 11, but only to the extent permissable under Section 409A of the Code
without the imposition of 409A Taxes.  The amount of such fund shall equal a
good faith estimate of the Delayed Payments determined by the Company in
consultation with the Specified Employee.  The establishment and funding of such
trust shall not affect the obligation of the applicable Employer to pay the
Delayed Payments pursuant to this Section 11.
 
The “identification date” (as defined under Section 409A) for purposes of
identifying Specified Employees shall be September 30 of each calendar
year.  Individuals identified on any identification date shall be treated as
Specified Employees for the 12-month period beginning on January 1 of the
calendar year following the year of the identification date.  In determining
whether an individual is a Specified Employee as of an identification date, all
individuals who are nonresident aliens during the entire 12-month period ending
on such identification date shall be excluded for purposes of determining which
individuals will be Specified Employees.
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
COMPUTER SCIENCES CORPORATION
SENIOR MANAGEMENT AND KEY EMPLOYEE
SEVERANCE AGREEMENT
 
This SENIOR MANAGEMENT AND KEY EMPLOYEE SEVERANCE AGREEMENT (this “Agreement”),
dated as of _______________ is made and entered into by and between Computer
Sciences Corporation, a Nevada corporation (the “Company”), and
_____________________ (the “Executive”).
 
RECITALS
 
This Agreement is being entered into in accordance with the Severance Plan
attached hereto as Annex 1 (the “Plan”) in order to set forth the specific
severance compensation which the Company agrees that it will cause the
Executive’s employer, which is or is a subsidiary of the Company (the
“Employer”), to pay to the Executive if the Executive’s employment with the
Employer terminates under certain circumstances described in the Plan.
 
AGREEMEN T
 
NOW, THEREFORE, in consideration of the continued service of the Executive as an
employee of the Company, the mutual covenants and agreements contained in this
Agreement, and for other good and valuable consideration, the receipt of which
is hereby acknowledged, the parties hereto agree as follows:
 
1.           Agreement to Provide Plan Benefits.  The Plan (as it may hereafter
be amended or modified in accordance with the terms thereof) is hereby
incorporated into this Agreement in full and made a part hereof as though set
forth in full in this Agreement.  The Executive is hereby designated a member of
Group(s) ___________ under the Plan and shall be entitled to all of the rights
and benefits applicable to Designated Employees in such Group(s) under the
Plan.  The Company agrees to be bound by the Plan and to cause the Employer to
provide to the Executive all of the benefits provided to Designated Employees
who are members of Group(s) __________ under the Plan subject to the terms and
conditions of the Plan.  Terms not otherwise defined in this Agreement shall
have the meanings set forth in the Plan.
 
2.           Heirs and Successors.
 
(a)           Successors of the Company.  The Company will require any successor
or assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession or assignment had taken place.  Failure of the Company to obtain such
agreement prior to the effectiveness of any such succession transaction shall be
a breach of this Agreement and shall entitle the Executive to terminate his or
her employment with the Employer within six months thereafter for Good Reason
and to receive the benefits provided under the Plan in the event of termination
for Good Reason following a Change of Control.  As used in this Agreement,
“Company” shall mean the Company as defined above and any successor or assign to
its business and/or assets as aforesaid which executes and delivers the
agreement provided for in this Section 2 or which otherwise becomes bound by all
the terms and provisions of this Agreement by operation of law.
 
(b)           Heirs of the Executive.  This Agreement shall inure to the benefit
of and be enforceable by the Executive’s personal and legal representatives,
executors, administrators, successors, heirs, distributees, devises and
legatees.  If the Executive should die after the conditions to payment of
benefits set forth in Section 5 of the Plan have been met and any amounts are
still payable to him hereunder, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to the
Executive’s beneficiary, successor, devisee, legatee or other designee or, if
there be no such designee, to the Executive’s estate.  Until a contrary
designation is made to the Company, the Executive hereby designates as his
beneficiary under this Agreement the person whose name appears below his
signature on page 3 of this Agreement.
 
3.           Notice.  For purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid (or by similar
foreign mail), as follows: if to the Company -- Computer Sciences Corporation,
2100 East Grand Avenue, El Segundo, California 90245 Attention: Vice President,
General Counsel and Secretary; and if to the Executive at the address specified
at the end of this Agreement.  Notice may also be given at such other address as
either party may have furnished to the other in writing in accordance herewith,
except that notices of change of address shall be effective only upon receipt.
 
4.           Miscellaneous.  No provisions of this Agreement or the Plan may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the Executive and the Company, except as provided
in Section 9(a) of the Plan.  No waiver by any party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.  No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement.
 
5.           Validity.  The invalidity or unenforceability of any provisions of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.
 
6.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
 
7.           Gender.  In this Agreement (unless the context requires otherwise),
use of any masculine term shall include the feminine.
 
8.           Rescission.  The Company agrees that this Agreement and the right
to receive payments pursuant to the Plan and this Agreement may be rescinded at
any time by the Executive giving written notice to such effect to the Company in
accordance with Section 3 above.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
COMPUTER SCIENCES
 
CORPORATION                                                                                                EXECUTIVE
 
By:_________________________                                                                                                                     
 
(Signature)
 


 
­                                                                                     (Name)
 


 


 
(Address for Notice)
 


 
(Designated Beneficiary)
 


 


 
(Address for Beneficiary)
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
COMPUTER SCIENCES CORPORATION
SENIOR MANAGEMENT AND KEY EMPLOYEE
SEVERANCE AGREEMENT
 
This SENIOR MANAGEMENT AND KEY EMPLOYEE SEVERANCE AGREEMENT (this “Agreement”),
dated as of _______________ is made and entered into by and between Computer
Sciences Corporation, a Nevada corporation (the “Company”), and
_____________________ (the “Executive”).
 
RECITALS
 
This Agreement is being entered into in accordance with the Severance Plan
attached hereto as Annex 1 (the “Plan”) in order to set forth the specific
severance compensation which the Company agrees that it will pay to the
Executive if the Executive’s employment with the Company terminates under
certain circumstances described in the Plan.
 
AGREEMEN T
 
NOW, THEREFORE, in consideration of the continued service of the Executive as an
employee of the Company, the mutual covenants and agreements contained in this
Agreement, and for other good and valuable consideration, the receipt of which
is hereby acknowledged, the parties hereto agree as follows:
 
1.           Agreement to Provide Plan Benefits.  The Plan (as it may hereafter
be amended or modified in accordance with the terms thereof) is hereby
incorporated into this Agreement in full and made a part hereof as though set
forth in full in this Agreement.  The Executive is hereby designated a member of
Group D under the Plan and shall be entitled to all of the rights and benefits
applicable to employees of the Company in such Group under the Plan.  The
Company agrees to be bound by the Plan and to provide to the Executive all of
the benefits provided to employees of the Company who are members of Group D
under the Plan subject to the terms and conditions of the Plan.  Terms not
otherwise defined in this Agreement shall have the meanings set forth in the
Plan.
 
2.           Heirs and Successors.
 
(a)           Successors of the Company.  The Company will require any successor
or assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession or assignment had taken place.  Failure of the Company to obtain such
agreement prior to the effectiveness of any such succession transaction shall be
a breach of this Agreement and shall entitle the Executive to terminate his or
her employment with the Company within six months thereafter for Good Reason and
to receive the benefits provided under the Plan in the event of termination for
Good Reason following a CA Control Event.  As used in this Agreement, “Company”
shall mean the Company as defined above and any successor or assign to its
business and/or assets as aforesaid which executes and delivers the agreement
provided for in this Section 2 or which otherwise becomes bound by all the terms
and provisions of this Agreement by operation of law.
 
(b)           Heirs of the Executive.  This Agreement shall inure to the benefit
of and be enforceable by the Executive’s personal and legal representatives,
executors, administrators, successors, heirs, distributees, devises and
legatees.  If the Executive should die after the conditions to payment of
benefits set forth in Section 5 of the Plan have been met and any amounts are
still payable to him hereunder, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to the
Executive’s beneficiary, successor, devisee, legatee or other designee or, if
there be no such designee, to the Executive’s estate.  Until a contrary
designation is made to the Company, the Executive hereby designates as his
beneficiary under this Agreement the person whose name appears below his
signature on page 3 of this Agreement.
 
3.           Notice.  For purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, as follows: if to
the Company -- Computer Sciences Corporation, 2100 East Grand Avenue, El
Segundo, California 90245 Attention: Vice President, General Counsel and
Secretary; and if to the Designated Employee at the address specified at the end
of this Agreement.  Notice may also be given at such other address as either
party may have furnished to the other in writing in accordance herewith, except
that notices of change of address shall be effective only upon receipt.
 
4.           Miscellaneous.  No provisions of this Agreement or the Plan may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the Designated Employee and the Company, except
as provided in Section 9(a) of the Plan.  No waiver by any party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.  No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement.
 
5.           Validity.  The invalidity or unenforceability of any provisions of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.
 
6.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
 
7.           Gender.  In this Agreement (unless the context requires otherwise),
use of’ any masculine term shall include the feminine.
 
8.           Rescission.  The Company agrees that this Agreement and the right
to receive payments pursuant to the Plan and this Agreement may be rescinded at
any time by the Executive giving written notice to such effect to the Company in
accordance with Section 3 above.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
COMPUTER SCIENCES
 
CORPORATION                                                                                                EXECUTIVE
 
By:_________________________                                                                                                                     
 
(Signature)
 


 
­                                                                                     (Name)
 


 


 
(Address for Notice)
 


 
(Designated Beneficiary)
 


 


 
(Address for Beneficiary)
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 

   
Group
 
A
B
C
D
 
Multiple of compensation under Sections 3 and 5
3
2
3
2
 



 

 
 

--------------------------------------------------------------------------------

 
